Title: From Thomas Jefferson to the County Lieutenants of Charlotte and Certain Other Counties, 2 January 1781
From: Jefferson, Thomas
To: County Lieutenants



Sir
Richmond Jany. 2d. 1781.

The Arrival of a hostile force within our State being confirmed, and their movements indicating an intention to come immediately into the heart of the Country, renders it necessary, to call for one fourth of your Militia under proper Captains and Subaltern officers to rendezvous at Petersburg. That there may not be a moments delay, let them come in detached parcels as they can be collected, every man who has arms bringing them. The good of the service requires that the field officers at least should be experienced in the Service. For this reason these will be provided at the rendezvous. I beg that this may not be consider’d by the Militia field officers as proceeding from a want of respect to them. We know and confide in their zeal: but it cannot be disreputable to them to be supposed less knowing in the art of War, than those who have had greater experience in it, and being less knowing, I am sure that, that true spirit of patriotism with which they are animated will lead them to wish that measure to be adopted which will most promote the public safety, however it may tend to keep them from the post in which they would wish to appear in defence of their Country. The Militia must be subsisted to their rendezvous under the rules of the  Invasion law; a list of all certificates given being kept and returnd to the Auditors.
I am Sir with respect, your mo. Obt. Servt.,

Th: Jefferson

